Citation Nr: 0710406	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for heart disease.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to July 1977.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for a 
heart condition.

Jurisdiction of the veteran's appeal was subsequently 
transferred to the Houston, Texas Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the San Antonio, Texas, 
Regional Office in November 2006.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset of this discussion, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA) is applicable 
to this appeal.  To implement the provisions of the law, the 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The veteran claims entitlement to service connection for a 
heart condition, that he believes was a preexisting condition 
that was aggravated by his active duty service.  

During the November 2006 hearing before the undersigned, the 
veteran testified that he receives Social Security 
Administration (SSA) disability benefits for conditions that 
he believes includes heart disease.  There is evidence of a 
February 2005 SSA disability award letter; however, there are 
no clinical records associated with the claims file.  In this 
regard, the RO should obtain any SSA records pertaining to 
the veteran.  VA has a duty to assist in gathering social 
security records when put on notice that the veteran is 
receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).

The veteran testified to ongoing VA medical treatment for his 
claimed heart disease from the Audie Murphy VA medical 
facility.  The claims file contains VA medical evidence dated 
as recently as 2004.  Additional records, if any, are in the 
constructive possession of VA and must therefore be located 
and associated with the veteran's claims file.

VA outpatient treatment records show that the veteran is 
currently diagnosed with coronary artery disease, chronic 
obstructive lung disease, hypertension, and hyperlipidema.  
It was noted that the veteran has a 20-year, 1.5 pack per day 
tobacco habit.  A December 1969 radiographic chest report, 
noted that the veteran had right sided cardiac enlargement 
with increased pulmonary vascularity that suggested probable 
atrial septal defect.  This report predated the veteran's May 
1970 military enlistment.  

On the report of medical history in May 1970, the examiner 
noted the veteran's complaints of chest pain, pounding heart, 
enlarged heart, low blood pressure, and dizziness.  The May 
1970 enlistment physical examination report was negative for 
any clinical abnormalities related to the heart, chest, or 
lungs.  In June 1970, the veteran was treated for complaints 
of chest pain when running.  Chest x-rays and physical 
examination were normal; however, it was noted that the 
veteran had haziness in the heart borders and shift of the 
cardiac shadow to the right.  The May 1977 separation 
physical examination report was negative for any 
abnormalities related to heart, chest, or lungs.  

The Board notes that, typically, congenital or developmental 
defects are not "diseases or injuries" subject to VA 
compensation benefits.  38 C.F.R. § 3.303(c). Nevertheless, 
if a congenital or developmental defect undergoes an increase 
in severity, beyond the natural course of the disorder, 
during a period of active duty service then VA compensation 
benefits may be warranted.  See generally, 38 C.F.R. § 
3.306(a).  

Finally, intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
-- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In this case, the Board finds that veteran should be provided 
a VA examination in order to develop the evidence surrounding 
the cause of his claimed heart condition.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2. The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment of any 
health care providers, VA or non-VA who 
treated him for cardiovascular disease 
since December 2000.  After the veteran 
has signed the appropriate releases, those 
records not already associated with the 
claims file, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.  

2.  The RO should contact the Social 
Security Administration and obtain all 
medical records used in making a 
disability determination for the veteran.    

3.  The veteran should be afforded a 
comprehensive VA cardiovascular examination.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report of the 
examiner.  

Following examination of the veteran and a 
review of the record, the examiner should 
indicate whether, prior to service, the 
veteran had an identifiable cardiovascular 
disease.  The physician should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
any current heart condition was had its onset 
in or was aggravated by the veteran's active 
duty service.  The examiner should discuss 
the meaning of the December 1969 radiographic 
chest study.  The examiner should indicate 
any identified heart disorder determined to 
be congenital or developmental in nature, 
that may have preexisted service.  If a pre-
se5rvice heart disorder is identified, the 
examiner should offer an opinion as to 
whether it is at least as likely as not that 
(1) such disorder was aggravated (worsened), 
as the result of some incident of active 
service, or (2) whether any such disorder is 
due to the natural progression of a disease.  
If the etiology of the claimed disorder is 
attributed to multiple factors/events, the 
examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  

The examiner must provide a comprehensive 
report including a complete rationale for all 
conclusions reached.  If further testing or 
examination is warranted in order to 
determine the etiology of the disorder, such 
testing or examination is to be accomplished. 

4.  The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  After completion of the foregoing, the RO 
should readjudicate the veteran's claim on 
appeal in light of the evidence of record, to 
include any evidence added to the record 
since the July 2005 supplemental statement of 
the case.  If the benefits sought are not 
granted, the claims folder should be returned 
to the Board for further appellate 
consideration if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



